NUMBER 13-15-00420-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JIMMY JOHNSON,                                                                Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                     On appeal from the 347th District Court
                          of Nueces County, Texas.


              ORDER TO FILE REPORTER’S RECORD
    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

      This cause is before the Court on the reporter’s failure to file the record. The

reporter’s record in this matter was due on October 12, 2015. On October 15, 2015, the

Clerk of this Court notified the reporter that the record was due on October 12, 2015, and

requested that she file a response as to the status of the record. The reporter was
advised that if a response was not filed, the matter would be referred to the Court for

appropriate action. To date, the reporter has failed to respond to this Court’s notice and

a reporter’s record has not been filed.

       The Court is of the opinion that, in the interest of justice, an order should be

entered. The Court looks with disfavor upon the delay caused by the reporter’s failure

to have heretofore filed the record in this matter.    Reporter, Myra Haney, is hereby

ORDERED to file the reporter’s record in this Court on or before December 21, 2015.

Further motions for extension of time will not be favorably entertained by the Court.


                                                       PER CURIAM
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this he
24th day of November, 2015.




                                            2